Title: To James Madison from Rufus King, 27 January 1788
From: King, Rufus
To: Madison, James


Dr. Sir,
Boston 27 Jan. 88
I hope your information will be confirmed; that the Tide is again turning in favor of the Constitution in Virginia. We make but slow progress in our Convention, the Friends of the Constitution who in addition to their own weight, are respectable as they represent a very large proportion of the Good Sense and Property of this State, have the Task not only of answering, but also of stating and bringing forward, the Objections of their Opponents. The Opposition complain that the Lawyers, Judges, Clergymen, Merchants and men of Education are all in Favor of the constitution; & that for this reason they appear to be able to make the worst, appear the better cause. But say they if we had men of this Description on our Side we should alarm the People with the Imperfections of the Constitution, & be able to refute the Defence set up in its favor. Notwithstanding the superiority of Talents in favor of the constitution, yet the same infatuation, which prevailed not many months since in several Counties of this State, and which emboldened them to take arms agt. the Government seems to have an uncontroulable authority over a numerous part of our Convention. Their Objections are not directed against any part of the constitution, but their Opposition seems to arise from an Opinion, that is immoveable, that some injury is plotted against them, that the System is the production of the Rich, and ambitious; that they discern its operation, and that the consequence will be, the establishment of two Orders in the Society, one comprehending the Opulent & Great, the other the poor and illiterate.
The extraordinary union in favor of the Constitution in this State, of the wealthy and sensible part of it, is a confirmation of their Opinion; and every Exertion hitherto made to eradicate it has been in vain.
We have avoided every Question which would have shewn the division of the House, of consequence we are not positive of the numbers on each side, by the last calculation we made on our side, we were doubtful whether we exceeded them or they us in Numbers. They however say that they have a majority of Eight or Twelve agt. us. We by no means dispair.
